Citation Nr: 0016252	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 3, 1976, to 
November 5, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied reopening the 
claims for entitlement to service connection for a seizure 
disorder and a psychiatric disorder.


REMAND

The appellant had a video conference hearing before this 
Board Member in October 1999.  He testified he had been seen 
at the VA Medical Center in New Orleans, Louisiana, soon 
after he was discharged from service.  The record reflects 
that the veteran was hospitalized at the VA Medical Center in 
New Orleans, Louisiana, in 1979.  Medical records from that 
Medical Center are not in the claims file.  

The Board finds that such records should be obtained and 
associated with the claims file prior to a disposition on the 
merits of the claims is rendered.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (documents, such as VA generated medical 
records, are the actual or constructive possession of VA and 
are to be included in the record on appeal).

Additionally, at the time the appellant filed his petition to 
reopen his claims for entitlement to service connection for a 
seizure disorder and a psychiatric disorder, he informed VA 
he was in receipt of Social Security Administration 
disability benefits based upon the disorders for which he was 
seeking entitlement to service connection.  The record 
reflects the RO did not attempt to obtain such records.

Thus, the Board finds that such records may be pertinent to 
the appellant's petitions to reopen and should be obtained.  
See Bell, 2 Vet. App. 611.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain the VA medical 
records from the VA Medical Center in New 
Orleans, Louisiana, dated from 1976 to 
the present and associate them with the 
claims file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the United States Court of 
Appeals for Veterans Claims are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated action 
has been completed, the RO should again 
review the record and re-adjudicate the 
appellant's petitions to reopen the 
claims of entitlement to service 
connection for a seizure disorder and a 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

